58 N.J. 388 (1971)
277 A.2d 880
THE DELAWARE RIVER & BAY AUTHORITY, PLAINTIFF-RESPONDENT,
v.
NEW JERSEY PUBLIC EMPLOYMENT RELATIONS COMMISSION, AND GENERAL TEAMSTERS LOCAL UNION 326, AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, DISTRICT NO. 1-P.C.D., MARINE ENGINEERS BENEFICIAL ASSOCIATION, AFL-CIO AND LOCAL 333, UNITED MARINE DIVISION, NATIONAL MARITIME UNION, AFL-CIO, BEING UNINCORPORATED ASSOCIATIONS OF PERSONS TRANSACTING BUSINESS IN NEW JERSEY, USING A COMMON NAME AND NOT BEING AN ORDINARY PARTNERSHIP, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 11, 1971.
Argued May 24, 1971.
Decided June 7, 1971.
Mr. Howard S. Simonoff argued the cause for appellant, General Teamsters Local Union 326 (Messrs. Plone, Tomar, Parks and Seliger, attorneys).
Mr. William Rossmoore argued the cause for appellant Marine Engineers Beneficial Association (Messrs. Rossmoore and Morris, attorneys; Mr. William Rossmoore; Messrs. *389 Joel C. Glanstein and Steven Thaler, of the New York Bar; of counsel).
Mr. Michael M. Rosenbaum argued the cause for appellant Local 333, United Marine Division, National Maritime Union (Messrs. Budd, Larner, Kent, Gross and Picillo, attorneys).
Mr. Theodore A. Winard, Deputy Attorney General, argued the cause for appellant New Jersey Public Employment Relations Commission (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
Mr. Vincent J. Pancari argued the cause for respondent The Delaware River and Bay Authority (Messrs. Halpin, Bailey and Pancari, attorneys).
Mr. Bruce M. Stargatt, of the Delaware Bar, argued the cause for respondent, The Delaware River and Bay Authority (Messrs. Young, Conaway, Stargatt and Taylor, of the Delaware Bar, of counsel).
Mr. Francis A. Mulhern argued the cause for the Port of New York Authority.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the Appellate Division opinion, 112 N.J. Super. 160 (1970).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.